MEMORANDUM **
Michael and Sheila Olsen appeal pro se the district court’s judgment dismissing their action against the Commissioner of Internal Revenue, a Tax Court judge and clerk. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal based on judicial immunity, see Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996), and dismissals for lack of subject matter jurisdiction, Clinton v. Babbitt, 180 F.3d 1081, 1086 (9th Cir.1999) (sovereign immunity), and affirm for the reasons stated in the magistrate judge’s findings and recommendations adopted by the district court in its order entered on September 28, 2000.
We have considered and rejected the Olsens’ remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.